DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2019 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelley et al. (US 7,044,575).
Regarding claim 1, Kelley et al a space adjuster (figs.9,6), comprising:

a first fin (116 fig.9) disposed on a first end of the cam shaft (110), the first fin having a first profile (profile of 116) to transfer a first longitudinal force into a first rotation (119) of the cam shaft (figs.3.8,9); 
a second fin (118 fig.9) dispossessed on a second end of the cam shaft (110), opposite from the first end, the second fin having a second profile (profile of 118) to transfer a second longitudinal force into a second rotation (121) of the cam shaft, opposite to the first rotation (figs.3.8,9);
a cam lug (114 fig.9) disposed on the cam shaft (110) in between the first end and the second end, a cam surface (114a,114b,114c fig.9) of the cam lug to be spaced increasingly farther away from a longitudinal axis of the cam shaft throughout the first rotation of the cam shaft (figs.3.8,9).

Regarding claim 2, Kelley et al further teaches wherein the first longitudinal force is exerted against the first fin (116 fig.9) in a direction along the longitudinal axis of the cam shaft (110) (col.7 line 58- col.8 line 45). 

Regarding claim 3, Kelley et al further teaches wherein the second longitudinal force is exerted against the second fin (118 fig.9) along the longitudinal axis of the cam shaft (110) in a direction that is opposite to the direction of the first longitudinal force (col.7 line 58- col.8 line 45).

Regarding claim 4, Kelley et al further teaches wherein the first fin (116 fig.9) is a set vane having a curvature that extends axially along the cam shaft (110), radially from the cam shaft, and circumferentially about the cam shaft (110) to transfer the first longitudinal force into the first rotation (119) of the cam shaft (110) (col.7 line 58- col.8 line 67). 

Regarding claim 5, Kelley et al further teaches wherein the second fin (118 fig.9) is a reset vane having a curvature that is similar to the set vane and that extends axially along the cam shaft (110) in a direction opposite from the set vane to transfer the second longitudinal force into the second rotation of the cam shaft (110) (col.7 line 58- col.8 line 67).

Regarding claim 6, Kelley et al further teaches further comprising a lock feature disposed on the camshaft, the lock feature to engage with a lock latch to lock the cam shaft and the cam in angular position (stop engagement section of 116,118 fig.9).

Regarding claim 7, Kelley et al further teaches imaging device (figs.3,8,9), comprising:
 	a carriage (60) to receive a print cartridge; 
a frame (figs.6,9), comprising:
a carriage rod slidably engaged with the carriage;
a rail extending along a length of a travel of the carriage (figs.3,6,9); 
a first actuator (fig.9) disposed at a first end of the frame; and 

a space adjuster (fig.9) disposed on the carriage, comprising: 
a cam shaft; 
a first fin (116 fig.9) disposed on a first end of the cam shaft to receive and be actuated by the first actuator to cause a first rotation of the cam shaft; 
a second fin (118) disposed on a second end of the cam shaft, opposite the first end, and to receive and be actuated by the second actuator to cause a second rotation of the cam shaft, opposite to the first rotation; and 
a cam lug (114) disposed on the cam shaft in between tJ1e first fin and tJ1e second fin, the earn lug to push against the rail so that the carriage pivots away from the rail during the first rotation of the cam shaft(figs.3,8,9, col.7 line 58- col.8 line 67).

Regarding claim 8, Kelley et al further teaches wherein a bottom surface of the carriage is to move away from a platen of an imaging device if the carriage pivots away from the ra.il during the first rotation of the earn shaft (figs.3,8,9, col.7 line 58- col.8 line 67).

Regarding claim 9, Kelley et al further teaches wherein the earn lug is to rotate so as to pivot the carriage towards the rail during the second rotation of the cam shaft(figs.3,8,9, col.7 line 58- col.8 line 67).

Regarding claim 10, Kelley et al further teaches wherein a bottom surface of the carriage is to move towards a platen of an imaging device if the carriage pivots towards the mil during the second rotation of the cam shaft(figs.3,8,9, col.7 line 58- col.8 line 67).

Regarding claim 11, Kelley et al further teaches wherein the first actuator is to actuate tl1e first fin if the carriage is moved to the first end of the frame, and the second actuator is to actuate the second fin if the carriage is moved to the second end of the frame (figs.3,8,9, col.7 line 58- col.8 line 67)..

Regarding claim 12, Kelley et al further teaches an imaging device, comprising: 
a carriage (60 figs.,1,3,9,) to receive a print cartridge, the print cartridge to deposit print fluid on print media;
a space adjuster (fig.9) disposed on the carriage, comprising: 
a cam shaft (110); 
a first fin (116 fig.9)disposed on a first end of the cam shaft, the first fin having a first curvature to transfer a first longitudina1 force into a first rotation of the cam shaft; 
a second fin (118) disposed on a second end of the cam shaft, opposite from the first end, the second fin having a second curvature to transfer a second longitudinal force into a second rotation of tJ1e cam shalt, opposite from the first rotation; and 
a cam lug (114) disposed on the cam shaft, a cam surface oftJ1e cam lug to be disposed increasingly farther from the cam shaft throughout the first rotation of the cam shaft and to press against a rail to pivot the carriage away from the rail during the first 

Regarding claim 13, Kelley et al further teaches wherein a first actuator is to exert the first longitudinal force against the first fin to cause the first rotation if the carriage is moved to a first end of the imaging device (figs.3,8,9, col.7 line 58- col.8 line 67)..

Regarding claim 14, Kelley et al further teaches wherein a second actuator is to exert the second longitudinal force against the second fin to cause the second rotation if the carriage is moved to a second end of the imaging device (figs.3,8,9, col.7 line 58- col.8 line 67)..

Regarding claim 15, Kelley et al further teaches wherein the first rotation is to switch the space adjuster from a first stage to a second stage, and the second rotation is to switch the space adjuster from the second stage to the first stage (figs.3,8,9, col.7 line 58- col.8 line 67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENOK D LEGESSE/Primary Examiner, Art Unit 2853